Exhibit 10.4

KATALYST SECURITIES LLC

1330 AVENUE OF THE AMERICAS, 14TH FLOOR

NEW YORK, NY 10019

TEL: 212-400-6993

Member: FINRA & SIPC

GP NUREMENKARI INC.

18 EAST 41ST STREET, SUITE 1902

NEW YORK, NY 10017

TEL: 212-447-5550

Member: FINRA & SIPC

AGENCY AGREEMENT

July 21, 2016

Mr. Glynn Wilson, Ph.D

Chief Executive Officer

TapImmune Inc.

50 North Laura Street

Suite 2500

Jacksonville, FL 32202

Re: Private placement offering of TapImmune Inc. Units and Exercise of Series C
Warrants and Series C-1 Warrants

Dear Mr. Wilson:

This Placement Agency Agreement (“Agreement”) sets forth the terms upon which
Katalyst Securities LLC (“Katalyst”) and GP Nurmenkari Inc. (“GPN”), both
registered broker-dealers and members of the Financial Industry Regulatory
Authority (“FINRA”) (hereinafter referred to as the “Agents”), shall be engaged
by TapImmune Inc., a publicly traded Nevada corporation (hereinafter referred to
as the “Company”), to act as independent Agents. Each of the Agents shall be
engaged by the Company in connection with the private placement (the “Offering”)
of the securities of the Company referred to below (the “Securities”), and GPN
shall be engaged by the Company in connection with the exercise of up to Six
Million Dollars ($6,000,000) of Series C Warrants and Series C-1 Warrants held
by certain warrant holders of the Company (the “Warrant Exercise”). The initial
closing of the Offering will be conditioned upon and acceptance of subscriptions
for the Minimum Amount (as defined below) and the certain other conditions
described herein.

1. Appointment of Agents.

(a) On the basis of the written and documented representations and warranties of
the Company provided herein, and subject to the terms and conditions set forth
herein, the Company hereby appoints (i) each Agent as an Agent of the Company
during the Offering Period (as defined in Section 1(b) below) to assist the
Company in finding qualified subscribers for the Offering and (ii) GPN as an
Agent of the Company during the Offering Period to assist the Company with its
solicitation of certain of the warrant holders to participate in the Warrant
Exercise and to modify other warrants (the “Warrant Modification”) as described
in Section 4(c) of the Subscription Agreement (as defined herein). Katalyst may
offer the Securities through other broker-dealers who are FINRA members
(collectively, the “Sub Agents”) and may reallow all or a portion of Katalyst’s
Broker Compensation (as defined in Section 3A below) it receives to such other
Sub Agents or pay a finders or consultant fee as allowed by

 

 

Placement Agency Agreement (PIPE)    Page 1



--------------------------------------------------------------------------------

applicable law. On the basis of such representations and warranties and subject
to such terms and conditions, the Agents hereby accept such appointment and
agree to perform the services hereunder diligently and in good faith and in a
professional and businesslike manner and in compliance with applicable law and
to use its reasonable best efforts to assist the Company in finding subscribers
of the Securities who qualify as “accredited investors,” as such term is defined
in Rule 501 of Regulation D. The Agents have no obligation to purchase any of
the Securities or sell any Securities. Unless sooner terminated in accordance
with this Agreement, the engagement of each Agent pursuant to subclause (i)
above shall continue until the later of the Termination Date or the Final
Closing (as defined below) and the engagement of GPN hereunder shall continue
until the earlier of one-year from the date hereof or completion of the Warrant
Exercise and the Warrant Modification. The Offering is currently anticipated to
be the private placement of Units (“Units”), with each Unit consisting of (i)
one share of the Company’s common stock (the “Common Stock”), par value $0.001
(each, a “Share”) and (ii) one warrant to purchase one share of Common Stock
with an exercise price equal to 125% of the Purchase Price (defined below)
(each, a “Warrant” and collectively with the Shares, the Warrant Shares (as
defined herein) and the Units, the “Securities”). The Offering is for a minimum
of gross proceeds of Two Million Dollars ($2,000,000) (the “Minimum Offering”)
and a maximum of gross proceeds of Four Million Dollars ($4,000,000 (the
“Maximum Offering”) through the sale of the Units, with an over-subscription
option up to an additional One Million Dollars ($1,000,000). The offering price
per Unit will be the lesser of (i) 90% of the weighted average closing prices of
the Common Stock for the five (5) trading days preceding Thursday,
July 28, 2016, and (ii) Fifty Cents ($0.50) (the “Purchase Price”). The minimum
subscription is Twenty Five Thousand Dollars ($25,000), provided, however, that
subscriptions in lesser amounts may be accepted by the Company in its sole
discretion.

(b) Placement of the Securities by the Agents will be made on a reasonable best
efforts basis. The Company agrees and acknowledges that the Agents are not
acting as an underwriter with respect to the Offering or Warrant Exercise, and
the Company shall determine the purchasers in the Offering in its sole
discretion. The Securities will be offered by the Company to potential
subscribers, which may include related parties of the Agents or the Company,
commencing on August 3, 2016 (the “Initial Offering Period”), which date may be
extended by the Company and the Agents for a period of up to 30 days from the
date of the Initial Closing (as defined below) (this additional period and the
Initial Offering Period shall be referred to as the “Offering Period”). The date
on which the Offering is terminated shall be referred to as the “Termination
Date”. The closing of the Offering may be held up to ten days after the
Termination Date.

(c) The Company shall only offer securities to and accept subscriptions from or
sell Securities to, persons or entities that qualify as (or are reasonably
believed to be) “accredited investors,” as such term is defined in Rule 501(a)
of Regulation D (“Regulation D”) as promulgated by the United States Securities
and Exchange Commission (the “SEC”) under Section 4(a)(2) of the Securities Act
of 1933, as amended (the “Act”).

(d) The offering of Securities will be made by each Agent on behalf of the
Company solely pursuant to the Subscription Agreement and the Exhibits to the
Subscription Agreement, including, but not limited to, and to the extent
applicable, a Registration Rights Agreement, the Warrant and any documents,
agreements, supplements and additions thereto (collectively, the “Subscription
Documents”), which at all times will be in form and substance reasonably
acceptable to the Company and each Agent and their counsel and contain such
legends and other information as the Company, the Agents and their counsel, may,
from time to time, deem necessary and desirable to be set forth therein.

(e) With respect to the Offering, the Company shall provide the Agents, on terms
set forth herein, the right to offer all of the available Securities being
offered during the Offering Period (subject to prior offer and sale of some of
the Securities). It is understood that no sale shall be regarded as effective
unless and until accepted by the Company. The Company may, in its sole
discretion, accept or reject, in whole or in part, any prospective investment in
the Securities or allot to any prospective

 

Agency Agreement (PIPE and Warrant Exercise)    Page 2



--------------------------------------------------------------------------------

subscriber less than the number of Securities that such subscriber desires to
purchase. Purchases of Securities may be made by the Agents and any selected
sub-dealers and their respective officers, directors, employees and affiliates
and by the officers, directors, employees and affiliates of the Company
(collectively, the “Affiliates”) for the Offering and such purchases will be
made by the Affiliates based solely upon the same information that is provided
to the investors in the Offering.

2. Representations, Warranties and Covenants.

A. Representations, Warranties and Covenants of the Company. The Company hereby
represents and warrants to the Agents that, except as otherwise set forth in the
Company’s SEC Filings (as defined in Section 2(A)(b) below) immediately prior to
the closing of the transactions contemplated hereby, each of the representations
and warranties contained in this Section 2 is true in all respects as of the
date hereof and will be true in all respects as of the Closing Date and any
subsequent Closing Dates, as defined under Section 4(e). In addition to the
representations and warranties set forth herein, the Agents shall be entitled to
rely upon the representations and warranties made or given by the Company to any
acquirer of Securities in the Offering in any agreement, certificate, legal
opinion or otherwise in connection with an Offering. For purposes of this
Section 2(A), the term Company includes all of the Company’s subsidiaries (if
any).

(a) The Subscription Documents have been and/or will be prepared by the Company,
in conformity with all applicable laws, and in compliance with Regulation D
and/or Section 4(a)(2) of the Act and the requirements of all other rules and
regulations (the “Regulations”) of the SEC relating to offerings of the type
contemplated by the Offering, and the applicable securities laws and the rules
and regulations of those jurisdictions wherein the Agents notify the Company
that the Securities are to be offered and sold (including U.S. states). The
Securities will be offered and sold pursuant to the registration exemption
provided by Regulation D and/or Section 4(a)(2) of the Act as a transaction not
involving a public offering and the requirements of any other applicable state
securities laws and the respective rules and regulations thereunder in those
United States jurisdictions in which the Agents notify the Company that the
Securities are being offered for sale. None of the Company, its predecessors or
its affiliates, or any person acting on its or their behalf (other than the
Agents, their affiliates or any person acting on their behalf, in respect of
which no representation is made) has taken nor will it take any action that
conflicts with the conditions and requirements of, or that would make
unavailable with respect to the Offering, the exemption(s) from registration
available pursuant to Rule 506(b) of Regulation D and/or Section 4(a)(2) of the
Act and applicable state securities laws, or knows of any reason why any such
exemption would be otherwise unavailable to it). Neither the Company, nor any of
its affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would require registration under the
Act of the issuance of the Securities or the Brokers Warrants (as hereinafter
defined). None of the Company, its predecessors or affiliates has been subject
to any order, judgment or decree of any court of competent jurisdiction
temporarily, preliminarily or permanently enjoining such person for failing to
comply with Section 503 of Regulation D or the equivalent state securities law
requirements. The Company has not, for a period of six months prior to the
commencement of the Offering sold, offered for sale or solicited any offer to
buy any of its securities in a manner that would be integrated with the offer
and sale of the Securities pursuant to this Agreement, would cause the exemption
from registration set forth in Rule 506 of Regulation D and state securities
laws to become unavailable with respect to the offer and sale of the Securities
to this Agreement in the United States. The Shares, and the shares issued upon
the exercise of the Warrants will be quoted on the OTCQB or the Nasdaq Stock
Market (the “Principal Market”). The Company has taken no action designed to, or
likely to have the effect of, terminating the quotation of the Common Stock on
the Principal Market. The Company, on the Closing Date, will be in compliance
with all of the then-applicable requirements for continued quotation of the
Common Stock on the Principal Market.

 

Agency Agreement (PIPE and Warrant Exercise)    Page 3



--------------------------------------------------------------------------------

(b) The Subscription Documents, as prepared and contemplated by the Company,
will not and do not include any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. To the knowledge of the Company, none of the statements,
documents, certificates or other items made, prepared or supplied by the Company
with respect to the transactions contemplated hereby contains an untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained therein not misleading in light of the circumstances in
which they were made. There is no fact which the Company has not disclosed in
the Subscription Documents or which is not disclosed in the filings (the “SEC
Filings”) that the Company makes with the SEC and of which the Company is aware
that materially adversely affects or that could reasonably be expected to have a
material adverse effect on the (i) assets, liabilities, results of operations,
condition (financial or otherwise), business or business prospects of the
Company or (ii) ability of the Company to perform its obligations under this
Agreement and the other Subscription Documents (the “Company Material Adverse
Effect”). Notwithstanding anything to the contrary herein, the Company makes no
representation or warranty with respect to any estimates, projections and other
forecasts and plans (including the reasonableness of the assumptions underlying
such estimates, projections and other forecasts and plans) that may have been
delivered to the Agents or their respective representatives, except that such
estimates, projections and other forecasts and plans have been prepared in good
faith on the basis of assumptions stated therein, which assumptions were
believed to be reasonable at the time of such preparation. Other than the
Company’s SEC Filings, the Company has not distributed and will not distribute
prior to the Closing any offering material in connection with the offering and
sale of the Securities, unless such offering materials are provided to the
Agents prior to or simultaneously with such delivery to the offerees of the
Securities.

(c) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada and is qualified and in good
standing as a foreign corporation in each jurisdiction in which the nature of
the business conducted by the Company or the property owned or leased by the
Company requires such qualification, except to the extent that the failure to be
so qualified or be in good standing would not have a Company Material Adverse
Effect. The Company has all requisite corporate power and authority to conduct
its business as presently conducted and as proposed to be conducted (as
described in the Subscription Documents and/or the SEC Filings), has all the
necessary and requisite documents and approvals from all state authorities, has
all requisite corporate power and authority to (i) issue shares of common stock
upon the exercise of the warrants in the Warrant Exercise, (ii) to undertake the
Warrant Modification and (iii) enter into and perform its obligations under this
Agreement, the Subscription Agreement substantially in the form made part of the
Subscription Documents (the “Subscription Agreement”), the Registration Rights
Agreement substantially in the form made part of the Subscription Documents (the
“Registration Rights Agreement”), the Warrant Agreement substantially in the
form made part of the Subscription Documents (the “Warrant Agreement”), the
agreements for the Warrant Modification and the other agreements, if any,
contemplated by the Offering and the Warrant Exercise (all such agreements,
together with this Agreement, the “Company Transaction Documents”) and subject
to necessary Board and stockholder approvals, to issue, sell and deliver the
Shares and the shares of Common Stock issuable upon exercise of the Warrants and
the Broker Warrants (as hereinafter defined) (the shares of Common Stock
issuable upon exercise of the Warrants and the Broker Warrants are hereinafter
referred to collectively as the “Warrant Shares”) and to make the
representations in this Agreement accurate and not misleading. Prior to the
First Closing, as defined under Section 4(e), each of the Company Transaction
Documents and the Offering will have been duly authorized. This Agreement has
been duly authorized, executed and delivered and constitutes, and each of the
other Company Transaction Documents, upon due execution and delivery, will
constitute, valid and binding obligations of the Company, enforceable against
the Company in accordance with their respective terms (i) except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in

 

Agency Agreement (PIPE and Warrant Exercise)    Page 4



--------------------------------------------------------------------------------

effect related to laws affecting creditors’ rights generally, including the
effect of statutory and other laws regarding fraudulent conveyances and
preferential transfers, and except that no representation is made herein
regarding the enforceability of the Company’s obligations to provide
indemnification and contribution remedies under the securities laws and (ii)
subject to the limitations imposed by general equitable principles (regardless
of whether such enforceability is considered in a proceeding at law or in
equity).

(d) None of the execution and delivery of or performance by the Company under
this Agreement, the Warrant Modification, the issuance of shares of common stock
upon the exercise of warrants in the Warrant Exercise or any of the other
Company Transaction Documents or the consummation of the transactions in this
Agreement or in the Subscription Documents (including the issuance and sale of
the Shares, the issuance of the Warrants or the issuance of the Warrants Shares
conflicts with or violates, or causes a default under (with our without the
passage of time or the giving of notice), or will result in the creation or
imposition of, any lien, charge or other encumbrance upon any of the assets of
the Company under any agreement, evidence of indebtedness, joint venture,
commitment or other instrument to which the Company is a party or by which the
Company or its assets may be bound, any statute, rule, law or governmental
regulation applicable to the Company, or any term of the Article of
Incorporation as in effect on the date hereof or any closing date for the
Offering (the “Articles of Incorporation”) or By-Laws as in effect on the date
hereof or any closing date for the Offering (the “By-Laws”) of the Company, or
any license, permit, judgment, decree, order, statute, rule or regulation
applicable to the Company or any of its assets, except in the case of a
conflict, violation, lien, charge or other encumbrance (except with respect to
the Company’s Articles of Incorporation or By-Laws) which would not, or could
not reasonably be expected to, have a Company Material Adverse Effect. No
consent, approval, authorization or other order of, or registration,
qualification or filing with, any regulatory body, administrative agency, or
other governmental body is required for the execution and delivery of this
Agreement by the Company and the valid issuance or sale of the Shares, the
Warrants, the Broker Warrants and the Warrant Shares by the Company pursuant to
this Agreement, other than such as have been made or obtained and that remain in
full force and effect, and except for the filing of a Form D or any filings
required to be made under state securities laws, which shall be timely filed by
the Company.

(e) The Company’s financial statements, together with the related notes, if any,
included in the Subscription Documents or the Company’s SEC Filings, present
fairly, in all material respects, the financial position of the Company as of
the dates specified and the results of operations for the periods covered
thereby. Such financial statements and related notes were prepared in accordance
with United States generally accepted accounting principles applied on a
consistent basis throughout the periods indicated, except that the unaudited
financial statements omit full notes, and except for normal year end
adjustments. If the financials for the Company are unaudited financial
statements, it will state such clearly on the financials. During the period of
engagement of the Company’s independent certified public accountants, there have
been no disagreements between the accounting firm and the Company on any matters
of accounting principles or practices, financial statement disclosure or
auditing scope or procedures. The Company has made and kept books and records
and accounts which are in reasonable detail and which fairly and accurately
reflect the activities of the Company in all material respects, subject only to
year-end adjustments. Except as set forth in such financial statements or
otherwise disclosed in the Subscription Documents, the Company’s senior
management has no knowledge of any material liabilities of any kind, whether
accrued, absolute or contingent, or otherwise, and subsequent to the date of the
Subscription Documents and prior to the date of the First Closing, it shall not
enter into any material transactions or commitments without promptly thereafter
notifying the Agents, the purchasers in the Offering and the warrant holders in
the Warrant Exercise in writing of any such material transaction or commitment.
The other financial and statistical information with respect to the Company and
any pro forma information and related notes included in the SEC Filings present
fairly the information shown therein on a basis consistent with the financial
statements of the Company included in the SEC Filings. Except as disclosed in
the Subscription Documents, the Company does not know of any facts,

 

Agency Agreement (PIPE and Warrant Exercise)    Page 5



--------------------------------------------------------------------------------

circumstances or conditions which could materially adversely affect its
operations, earnings or prospects that have not been fully disclosed in the
financial statements appearing in the SEC Filings or other financial statements
appearing in the SEC Filings or other documents or information provided by the
Company.

(f) Immediately prior to the First Closing, the Shares, the Warrants, the shares
underlying the Warrants (“Warrant Shares”), the Broker Warrants and the Shares
underlying the Broker Warrants (“Broker Warrant Shares”) will have been duly
authorized and, when issued and delivered against payment therefor as provided
in the Company Transaction Documents, will be validly issued, fully paid and
nonassessable. No holder of any of the Shares, Warrants Shares or Broker Warrant
Shares will be subject to personal liability solely by reason of being such a
holder, and except as described in the Subscription Documents, none of the
Shares, Warrants, Warrant Shares, Broker Warrants or Broker Warrant Shares will
be subject to preemptive or similar rights of any stockholder or security holder
of the Company or an adjustment under the antidilution or exercise rights of any
holders of any outstanding shares of capital stock, options, warrants or other
rights to acquire any securities of the Company. Immediately prior to the First
Closing, a sufficient number of authorized but unissued shares of Common Stock
will have been reserved for issuance upon the exercise of the Warrants and the
Brokers Warrants.

(g) Except as described in the Subscription Documents and/or the Company’s SEC
Filings and for the Warrants, and as of the date of each Closing: (i) there will
be no outstanding options, stock subscription agreements, warrants or other
rights permitting or requiring the Company or others to purchase or acquire any
shares of capital stock or other equity securities of the Company or to pay any
dividend or make any other distribution in respect thereof; (ii) there will be
no securities issued or outstanding which are convertible into or exchangeable
for any of the foregoing and there are no contracts, commitments or
understandings, whether or not in writing, to issue or grant any such option,
warrant, right or convertible or exchangeable security; (iii) no Securities of
the Company or other securities of the Company are reserved for issuance for any
purpose; (iv) there will be no voting trusts or other contracts, commitments,
understandings, arrangements or restrictions of any kind with respect to the
ownership, voting or transfer of shares of stock or other securities of the
Company, including, without limitation, any preemptive rights, rights of first
refusal, proxies or similar rights, and (v) no person prior to the execution of
this Agreement by the Company holds a right to require the Company to register
any securities of the Company under the Act or to participate in any such
registration. Immediately prior to the First Closing, the issued and outstanding
shares of capital stock of the Company will conform in all material respects to
all statements in relation thereto contained in the Company’s SEC Filings and
the Company’s SEC Filings describe all material terms and conditions
thereof. All issuances by the Company of its securities have been issued
pursuant to either a current effective registration statement under the 1933 Act
or an exemption from registration requirements under the Act, and were issued in
accordance with any applicable Federal and state securities laws.

(h) Except as described in the Subscription Documents and/or the Company’s SEC
Filings, the Company has no subsidiaries and does not own any equity interest
and has not made any loans or advances to or guarantees of indebtedness to any
person, corporation, partnership or other entity and is not a party to any joint
venture. The Company’s subsidiaries are duly incorporated or organized, validly
existing and in good standing under the laws of their jurisdiction of
incorporation or organization and have all requisite power and authority to
carry on their business as now conducted. Such subsidiaries are duly qualified
to transact business and is in good standing in each jurisdiction in which the
failure to so qualify would have a material adverse effect on their respective
business or properties. All of the outstanding capital stock or other voting
securities of such subsidiaries are owned by the Company, directly or
indirectly, free and clear of any liens, claims, or encumbrances. The conduct of
business by the Company as presently and proposed to be conducted is not subject
to continuing oversight, supervision, regulation or examination by any
governmental official or body of the United

 

Agency Agreement (PIPE and Warrant Exercise)    Page 6



--------------------------------------------------------------------------------

States, or any other jurisdiction wherein the Company conducts or proposes to
conduct such business, except as described in the Subscription Documents and/or
the Company’s SEC Filings and except as such regulation is applicable to US
public companies and commercial enterprises generally. The Company has obtained
all material licenses, permits and other governmental authorizations necessary
to conduct its business as presently conducted. The Company has not received any
notice of any violation of, or noncompliance with, any federal, state, local or
foreign laws, ordinances, regulations and orders (including, without limitation,
those relating to environmental protection, occupational safety and health,
securities laws, equal employment opportunity, consumer protection, credit
reporting, “truth-in-lending”, and warranties and trade practices) applicable to
its business, the violation of, or noncompliance with, would have a Company
Material Adverse Effect, and the Company knows of no facts or set of
circumstances which could give rise to such a notice.

(i) Except as described in the Subscription Documents and/or the Company’s SEC
Filings, no default by the Company or, to the knowledge of the Company, any
other party, exists in the due performance under any material agreement to which
the Company is a party or to which any of its assets is subject (collectively,
the “Company Agreements”). The Company Agreements, if any, disclosed in the
Subscription Documents and/or the Company’s SEC Filings are the only material
agreements to which the Company is bound or by which its assets are subject, are
accurately described in the Subscription Documents and/or the Company’s SEC
Filings and are in full force and effect in accordance with their respective
terms, subject to any applicable bankruptcy, insolvency or other laws affecting
the rights of creditors generally and to general equitable principles and the
availability of specific performance.

(j) Subsequent to the respective dates as of which information is given in the
Subscription Documents, the Company has operated its business in the ordinary
course and, except as may otherwise be set forth in the Subscription Documents
or the Company’s SEC Filings, there has been no: (i) Company Material Adverse
Effect; (ii) material transaction otherwise than in the ordinary course of
business consistent with past practice; (iii) issuance of any securities (debt
or equity) or any rights to acquire any such securities other than pursuant to
equity incentive plans approved by its Board of Directors; (iv) damage, loss or
destruction, whether or not covered by insurance, with respect to any material
asset or property of the Company; or (v) agreement to permit any of the
foregoing.

(k) Except as set forth in the Subscription Documents and/or the Company’s SEC
Filings, there are no actions, suits, claims, hearings or proceedings pending
before any court or governmental authority or, to the knowledge of the Company,
threatened, against the Company, or involving its assets or any of its officers
or directors (in their capacity as such) which, (i) if determined adversely to
the Company or such officer or director, could reasonably be expected to have a
Company Material Adverse Effect or adversely affect the transactions
contemplated by this Agreement or the Company Transaction Documents (as defined
in this Agreement) or the enforceability hereof or (ii) would be required to be
disclosed in the Company’s Annual Report on Form 10-K under the requirements of
Item 103 of Regulation S-K. The Company is not subject to any injunction,
judgment, decree or order of any court, regulatory body, arbitral panel,
administrative agency or other government body.

(l) The Articles of Incorporation and By-laws of the Company are true, correct
and complete copies of the certificate of incorporation and bylaws of the
Company, as in effect on the date hereof. Any subsequent amendments to the
certificate of incorporation or bylaws will be provided promptly to the Agents,
investors in the Offering and those warrant holders that participated in the
Warrant Exercise. The Company is not: (i) in violation of its Articles of
Incorporation or By-Laws; (ii) in default of any contract, indenture, mortgage,
deed of trust, note, loan agreement, security agreement, lease, alliance
agreement, joint venture agreement or other agreement, license, permit, consent,
approval or instrument to which the Company is a party or by which it is or may
be bound or to which any of its assets may be subject, the default of which
could reasonably be expected to have a Company Material Adverse Effect; (iii) in
violation of any statute, rule or regulation applicable to the

 

Agency Agreement (PIPE and Warrant Exercise)    Page 7



--------------------------------------------------------------------------------

Company, the violation of which would have a Company Material Adverse Effect; or
(iv) in violation of any judgment, decree or order of any court or governmental
body having jurisdiction over the Company and specifically naming the Company,
which violation or violations individually, or in the aggregate, could
reasonably be expected to have a Company Material Adverse Effect.

(m) Except as disclosed in the Subscription Documents and/or the Company’s SEC
Filings, as of the date of this Agreement, no current or former stockholder,
director, officer or employee of the Company, nor, to the knowledge of the
Company, any affiliate of any such person is presently, directly or indirectly
through his/her affiliation with any other person or entity, a party to any loan
from the Company or any other transaction (other than as an employee) with the
Company.

(n) The Company is not obligated to pay, and has not obligated the Agents to
pay, a finder’s or origination fee in connection with the Offering other than to
the Agents under this Agreement, and hereby agrees to indemnify the Agents from
any such claim made by any other person as more fully set forth in Section 8
hereof. Except as set forth in the Subscription Documents, no other person has
any right to participate in any offer, sale or distribution of the Company’s
securities to which the Agents’ rights, described herein, shall apply.

(o) Until the earlier of (i) the Termination Date or (ii) the Final Closing (as
hereinafter defined), the Company will not issue any press release, grant any
interview, or otherwise communicate with the media in any manner whatsoever with
respect to the Offering or the Warrant Exercise without the Agents’ prior
written consent, which consent will not unreasonably be withheld or delayed, and
subject to any applicable laws and regulations.

(p) No representation or warranty contained in Section 2A of this Agreement
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements herein not misleading in the context of
such representations and warranties. The Agents shall be entitled to rely on
such representations and warranties.

(q) No consent, authorization or filing of or with any court or governmental
authority is required in connection with the issuance or the consummation of the
Warrant Exercise, the transactions contemplated herein or in the other Company
Transaction Documents, except for required filings with the SEC and the
applicable state securities commissions relating specifically to the Offering
(all of which filings will be duly made by, or on behalf of, the Company), and
those which are required to be made after the First Closing (all of which will
be duly made on a timely basis).

(r) Neither the sale of the Securities by the Company nor its use of the
proceeds thereof or from the Warrant Exercise will violate the Trading with the
Enemy Act, as amended, nor any of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or
any enabling legislation or executive order relating thereto. Without limiting
the foregoing, the Company is not (a) a person whose property or interests in
property are blocked pursuant to Section 1 of Executive Order 13224 of September
23, 2001 Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) or (b) a
person who engages in any dealings or transactions, or be otherwise associated,
with any such person. The Company and its subsidiaries, if any, are in
compliance, in all material respects, with the USA Patriot Act of 2001 (signed
into law October 26, 2001). Each of the Company, its affiliates and any of their
respective officers, directors, supervisors, managers, agents, or employees, has
not violated, its participation in the offering will not violate, and the
Company has instituted and maintains policies and procedures designed to ensure
continued compliance with, each of the following laws: (a) anti-bribery laws,
including but not limited to, any applicable law, rule, or regulation of any
locality, including but not limited to any law, rule, or regulation promulgated
to implement the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions, signed December 17, 1997,
including the U.S. Foreign Corrupt Practices Act of 1977, as amended, or any
other law, rule or regulation of similar purposes and scope, (b) anti-money
laundering laws, including but not limited to,

 

Agency Agreement (PIPE and Warrant Exercise)    Page 8



--------------------------------------------------------------------------------

applicable federal, state, international, foreign or other laws, regulations or
government guidance regarding anti-money laundering, including, without
limitation, Title 18 US. Code section 1956 and 1957, the Bank Secrecy Act, and
international anti-money laundering principles or procedures by an
intergovernmental group or organization, such as the Financial Action Task Force
on Money Laundering, of which the United States is a member and with which
designation the United States representative to the group or organization
continues to concur, all as amended, and any Executive order, directive, or
regulation pursuant to the authority of any of the foregoing, or any orders or
licenses issued thereunder or (c) laws and regulations imposing U.S. economic
sanctions measures, including, but not limited to, the International Emergency
Economic Powers Act, the United Nations Participation Act and the Syria
Accountability and Lebanese Sovereignty Act, all as amended, and any Executive
Order, directive, or regulation pursuant to the authority of any of the
foregoing, including the regulations of the United States Treasury Department
set forth under 31 CFR, Subtitle B, Chapter V, as amended, or any orders or
licenses issued thereunder. Neither the Company nor any director, officer,
agent, employee or other person acting on behalf of the Company has, in the
course of its actions for, or on behalf of, the Company (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; or (iii) made any unlawful bribe, rebate, payoff, influence
payment, kickback or other unlawful payment to any foreign or domestic
government official or employee.

(s) None of Company, any of its predecessors, any affiliated issuer, any
director, executive officer, other officer of the Company participating in the
Offering, any beneficial owner of 20% or more of the Company’s outstanding
voting equity securities, calculated on the basis of voting power, nor any
promoter (as that term is defined in Rule 405 under the Securities Act)
connected with the Company in any capacity at the time of sale (each, an “Issuer
Covered Person” and, together, “Issuer Covered Persons”) is subject to any of
the “Bad Actor” disqualifications described in Rule 506(d)(1)(i)–(viii) under
the Securities Act (a “Disqualification Event”), except for a Disqualification
Event covered by Rule 506(d)(2) or (d)(3) or has been involved in any matter
which would be a Disqualification Event except for the fact that it occurred
before September 23, 2013. The Company has exercised reasonable care to
determine whether any Issuer Covered Person is subject to a Disqualification
Event. The Company has complied, to the extent applicable, with its disclosure
obligations under Rule 506(e), and has furnished to the Agents a copy of any
disclosures provided thereunder.

(t) The Company is not aware of any person (other than any Issuer Covered Person
or Agents Covered Person (as defined below) that has been or will be paid
(directly or indirectly) remuneration for solicitation of purchasers in
connection with the sale of any the Securities. For purposes of this subsection
Agents Covered Persons shall mean Katalyst Securities LLC, GP Nurmenkari Inc.,
or any of their respective directors, executive officers, general partners,
managing members or other officers participating in the Offering.

(u) The Company will promptly notify the Agents in writing of (A) any
Disqualification Event relating to any Issuer Covered Person and (B) any event
that would, with the passage of time, become a Disqualification Event relating
to any Issuer Covered Person. The Company will notify the Agents in writing,
prior to the Closing Date of (i) any Disqualification Event relating to any
Issuer Covered Person and (ii) any event that would, with the passage of time,
become a Disqualification Event relating to any Issuer Covered Person.

(v) The authorized capital stock of the Company as of the First Closing will be
set forth in the Subscription Agreement. As of the First Closing, the Company’s
issued and outstanding capital stock will be set forth in the Subscription
Agreement. All issued and outstanding shares of capital stock have been duly
authorized and validly issued, are fully paid and nonassessable, were not issued
in violation of any preemptive rights or similar rights to subscribe for or
purchase securities, and, except as disclosed in the Company’s SEC Filings, have
been issued and sold in

 

Agency Agreement (PIPE and Warrant Exercise)    Page 9



--------------------------------------------------------------------------------

compliance with the registration requirements of federal and state securities
laws or the applicable statutes of limitation have expired. Except as set forth
in the Subscription Agreement and the Company’s SEC Filings, there are no (i)
outstanding rights (including, without limitation, preemptive rights), warrants
or options to acquire, or instruments convertible into or exchangeable for, any
unissued shares of capital stock or other equity interest in the Company, or any
contract, commitment, agreement, understanding or arrangement of any kind to
which the Company or its subsidiaries is a party and relating to the issuance or
sale of any capital stock or convertible or exchangeable security of the
Company; or (ii) obligations of the Company to purchase redeem or otherwise
acquire any of its outstanding capital stock or any interest therein or to pay
any dividend or make any other distribution in respect thereof.

(w) The Company has ownership or license or legal right to use all patents,
copyrights, trade secrets, know-how, trademarks, trade names, customer lists,
designs, manufacturing or other processes, computer software, systems, data
compilation, research results or other proprietary rights used in the business
of the Company or its subsidiaries (collectively “Intellectual Property”). All
of such patents, registered trademarks and registered copyrights have been duly
registered in, filed in or issued by the United States Patent and Trademark
Office, the United States Register of Copyrights or the corresponding offices of
other jurisdictions and have been maintained and renewed in accordance with all
applicable provisions of law and administrative regulations in the United States
and all such jurisdictions. The Company believes it has taken all reasonable
steps required in accordance with sound business practice and business judgment
to establish and preserve its and its subsidiaries’ ownership of all material
Intellectual Property with respect to their products and technology. To the
knowledge of the Company, there is no infringement of the Intellectual Property
by any third party. To the knowledge of the Company, the present business,
activities and products of the Company and its subsidiaries do not infringe any
intellectual property of any other person. There is no proceeding charging the
Company or its subsidiaries with infringement of any adversely held Intellectual
Property has been filed and the Company is unaware of any facts which are
reasonably likely to form a basis for any such proceeding. There are no
proceedings have been instituted or pending or, to the knowledge of the Company,
threatened, which challenge the rights of the Company or its subsidiaries to the
use of the Intellectual Property. The Intellectual Property owned by the Company
and its subsidiaries, and to the knowledge of the Company, the Intellectual
Property licensed to the Company and its subsidiaries, has not been adjudged
invalid or unenforceable, in whole or in part. There is no pending or, to the
knowledge of the Company, threatened proceeding by others challenging the
validity or scope of any such Intellectual Property, and the Company is unaware
of any facts which are reasonably likely to form a basis for any such
claim. Each of the Company and its subsidiaries has the right to use, free and
clear of material claims or rights of other persons, all of its customer lists,
designs, computer software, systems, data compilations, and other information
that are required for its products or its business as presently
conducted. Neither the Company nor its subsidiaries is making unauthorized use
of any confidential information or trade secrets of any person. The activities
of any of the employees on behalf of the Company or of its subsidiaries do not
violate any agreements or arrangements between such employees and third parties
are related to confidential information or trade secrets of third parties or
that restrict any such employee’s engagement in business activity of any
nature. Each former and current employee or consultant of the Company or its
subsidiaries is a party to a written contract with the Company or its
subsidiaries that assigns to the Company or its subsidiaries, or has received an
employee handbook that requires an employee to assign, all rights to all
inventions, improvements, discoveries and information relating to the Company or
its subsidiaries, except for any failure to so do as would not reasonably be
expected to result in a Material Adverse Effect. All licenses or other
agreements under which (i) the Company or its subsidiaries employs rights in
Intellectual Property, or (ii) the Company or its subsidiaries has granted
rights to others in Intellectual Property owned or licensed by the Company or
its subsidiaries are in full force and effect, and there is no default (and
there exists no condition which, with the passage of time or otherwise, would
constitute a default by the Company or such subsidiary) by the Company or its
subsidiaries with respect thereto.

 

Agency Agreement (PIPE and Warrant Exercise)    Page 10



--------------------------------------------------------------------------------

(x) Marcum LLP, which expressed its opinion with respect to the consolidated
financial statements contained in the Company SEC Documents, has advised the
Company that it is or was, and to the knowledge of the Company it is or was, a
registered independent public accounting firm as and when required by the
Securities Act and the rules and regulations promulgated thereunder.

(y) The Company has filed all necessary federal, state, local and foreign income
and franchise tax returns and have paid or accrued all taxes shown as due
thereon, and the Company has no knowledge of a tax deficiency which has been or
might be asserted or threatened against it by any taxing jurisdiction, other
than any deficiency which the Company is contesting in good faith and with
respect to which adequate reserves for payment have been established.

(z) The Company maintains and will continue to maintain insurance of the types
and in the amounts that the Company reasonably believes are adequate for its
business, including, but not limited to, insurance covering all real and
personal property owned or leased by the Company against theft, damage,
destruction, acts of vandalism and all other risks customarily insured against
by similarly situated companies, all of which insurance is in full force and
effect.

(aa) On each Closing Date, all stock transfer or other taxes (other than income
taxes) that are required to be paid in connection with the sale and transfer of
the Securities and the Brokers Warrants will be, or will have been, fully paid
or provided for by the Company and the Company will have complied with all laws
imposing such taxes.

(bb) The Company (including its subsidiaries) is not an “investment company” or
an “affiliated person” of, or “promoter” or “principal underwriter” for an
investment company, within the meaning of the Investment Company Act of 1940 and
will not be deemed an “investment company” as a result of the transactions
contemplated by the Offering and the Warrant Exercise.

(cc) The books, records and accounts of the Company accurately and fairly
reflect, in reasonable detail, the transactions in, and dispositions of, the
assets of, and the operations of, the Company.

(dd) The Company’s report on its disclosure controls and procedures (as such
term is defined in Rule 13a-15 under the Securities Exchange Act of 1934 (the
“Exchange Act”), is set forth in its SEC Filings, including its most recent
Quarterly Report on Form 10-Q and its Annual Report on Form 10-K for the year
ended December 31, 2015.

(ee) Neither the Company, nor any of its affiliates, nor any person acting on
its or their behalf, has engaged or will engage in any form of general
solicitation or general advertising (within the meaning of Regulation D
promulgated under the Securities Act) in connection with the offer or sale of
the Securities.

(ff) The Company is in compliance in all material respects with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective as
of the date hereof, and any and all applicable rules and regulations promulgated
by the SEC thereunder that are effective as of the date hereof.

(gg) The Company is not a party to any collective bargaining agreement or
employs any member of a union. The Company believes that its relations with its
employees are good. No executive officer of the Company (as defined in Rule
501(f) of Regulation D under the Securities Act) has notified the Company that
such officer intends to leave the Company or otherwise terminate such officer’s
employment with the Company. No executive officer of the Company, to the
knowledge of the Company, is, or is now expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement, non-competition agreement, or

 

Agency Agreement (PIPE and Warrant Exercise)    Page 11



--------------------------------------------------------------------------------

any other contract or agreement or any restrictive covenant, and the continued
employment of each such executive officer does not subject the Company to any
liability with respect to any of the foregoing matters. The Company and its
subsidiaries are in compliance with all federal, state, local and foreign laws
and regulations respecting labor, employment and employment practices and
benefits, terms and conditions of employment and wages and hours, except where
failure to be in compliance would not, either individually or in the aggregate,
reasonably be expected to result in a Company Material Adverse Effect.

(hh) None of the Company, its subsidiaries or any executive officer of the
Company (as defined in Rule 501(f) of Regulation D under the Securities Act) has
taken and will not take any action designed to or that might reasonably be
expected to cause or result in an unlawful manipulation of the price of the
Common Stock to facilitate the sale or resale of the Securities or the Warrant
Shares. The Company confirms that, to its knowledge, with the exception of the
proposed sale of Securities and the proposed warrant modification transaction
described in Schedule 4(c) to the Subscription Agreement, neither it nor any
other person acting on its behalf has provided any of the potential investors or
their agent or counsel with any information that constitutes or might constitute
material, non-public information. The Company understands and confirms that the
potential investors shall be relying on the foregoing representations in
effecting transactions in securities of the Company.

(ii) The Company and its board of directors have taken all necessary action, if
any, in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Company’s certificate of
incorporation or the laws of the jurisdiction of its formation which is or could
become applicable to any potential investor as a result of the transactions
contemplated by the Offering and the Warrant Exercise, including, without
limitation, the Company’s issuance of the Securities and any potential
investor’s ownership of the Securities. The Company has not adopted a
stockholder rights plan or similar arrangement relating to accumulations of
beneficial ownership of its capital stock or a change in control of the Company.

(jj) The Company acknowledges that the Agents, any sub agents, legal counsel to
the Company and/or their respective affiliates, principals, representatives or
employees may now or hereafter own shares of the Company.

B. Representations, Warranties and Covenants of Agents.

1. Representations, Warranties and Covenants of Katalyst. Katalyst hereby
represents and warrants to the Company that the following representations and
warranties are true and correct as of the date of this Agreement:

(a) Katalyst represents that neither it, nor to its knowledge any of its
Sub-Agents or any of its or their respective directors, executive officers,
general partners, managing members or other officers participating in the
Offering (each, a “Katalyst Covered Person” and, together, “Katalyst Covered
Persons”), is or will be subject to any of the “Bad Actor” disqualifications
described in Rule 506(d)(1)(i) to (viii) under the Securities Act (a
“Disqualification Event”) or has or will have been involved in any matter which
would be a Disqualification Event except for the fact that it occurred before
September 23, 2013.

(b) Katalyst will notify the Company promptly in writing of any Disqualification
Event relating to any Katalyst Covered Person not previously disclosed to the
Company in accordance with the prior section.

 

Agency Agreement (PIPE and Warrant Exercise)    Page 12



--------------------------------------------------------------------------------

2. Representations, Warranties and Covenants of GPN. GPN hereby represents and
warrants to the Company that the following representations and warranties are
true and correct as of the date of this Agreement:

(a) GPN represents that neither it, nor to its knowledge any of its respective
directors, executive officers, general partners, managing members or other
officers participating in the Offering (each, a “GPN Covered Person” and,
together, “GPN Covered Persons”), is or will be subject to any of the “Bad
Actor” disqualifications described in Rule 506(d)(1)(i) to (viii) under the
Securities Act (a “Disqualification Event”) or has or will have been involved in
any matter which would be a Disqualification Event except for the fact that it
occurred before September 23, 2013.

(b) GPN will notify the Company promptly in writing of any Disqualification
Event relating to any GPN Covered Person not previously disclosed to the Company
in accordance with the prior section.

3. Agents Compensation.

A. Katalyst Compensation

(a) In connection with the Offering, the Company will pay a cash fee (the
“Katalyst Cash Fee”) to Katalyst at each Closing equal to Ten Percent (10%) of
each Closing’s gross proceeds from any sale of Securities in the Offering during
the Term to investors first contacted by Katalyst in connection with the
Offering. The Katalyst Cash Fee shall be paid to Katalyst in cash by wire
transfer from the escrow account established for the Offering, and as a
condition to closing, simultaneous with the distribution of funds to the
Company.

b) Also, at each Closing, the Company will deliver to Katalyst (or its
designees), warrants to purchase shares of the Company’s Common Stock,
substantially in the form of Attachment I, equal, in the aggregate, to Ten
Percent (10%) of the number of Securities sold in the Offering on which Katalyst
receives compensation pursuant to Section 3(a), which warrants shall have a term
of five years and an initial exercise price equal to the price per share of the
Securities (the “Brokers Warrants”). To the extent permitted by applicable laws,
all warrants shall permit unencumbered transfer to Katalyst’s employees and
affiliates and the warrants may be issued directly to Katalyst’s employees and
affiliates at Katalyst’s request. The Katalyst Cash Fee and the Broker Warrants
are sometimes referred to collectively as the “Katalyst Broker Compensation”.

(c) To the extent there is more than one Closing, payment of the proportional
amount of the Katalyst Cash Fees will be made out of the gross proceeds from any
sale of Securities sold at each Closing and the Company will issue to Katalyst
the corresponding number of Brokers Warrants. All cash compensation and warrants
under this Agreement shall be paid directly by the Company to and in the name
provided to the Company by Katalyst.

B. GPN Compensation.

(a) In connection with the Offering, the Company will pay a cash fee (the “GPN
Offering Fee”) to GPN at each Closing equal to Seven Percent (7%) of each
Closing’s gross proceeds from any sale of Securities in the Offering during the
Term to investors first contacted by GPN in connection with the Offering. The
GPN Offering Fee shall be paid to GPN in cash by wire transfer from the escrow
account established for the Offering, and as a condition to closing,
simultaneous with the distribution of funds to the Company. GPN shall not be
entitled to any Broker Warrants.

(b) In Connection with the Warrant Exercise, the Company will pay a cash fee
(the “GPN Cash Fee”) to GPN equal to Seven Percent (7%) of the exercise price of
each Series C Warrant exercised pursuant to the Warrant Exercise. The GPN Cash
Fee shall be paid to GPN in cash by wire transfer from the Company within one
Business Day of each such exercise. GPN shall not be entitled to any Broker
Warrants in connection with the Warrant Exercise. No fee is due to GPN in
connection with the exercise of the Series C-1 Warrants exercised pursuant to
the Warrant Exercise.

 

Agency Agreement (PIPE and Warrant Exercise)    Page 13



--------------------------------------------------------------------------------

C. Tail Compensation

Provided that an Offering is consummated during the Offering Period, Katalyst
shall be entitled to the Katalyst Cash Fee and Brokers Warrants calculated in
the manner provide in Section 3A above and GNP shall be entitled to the GNP Cash
Fee as calculated in the manner provided in Section 3B above with respect to any
subsequent public or private offering or other financing or capital-raising
transaction of any kind (“Subsequent Financing”) to the extent that such
financing or capital is provided the Company, or to any Affiliate of the
Company, by investors whom the respective Agents had “introduced” (as defined
below), directly or indirectly, to the Company during the Offering Period if
such Subsequent Financing is consummated at any time within the twelve (12)
month period following the earlier of expiration or termination of this
Agreement or the closing of the Offering, if an Offering is consummated (the
“Tail Period”). A party “introduced” by the respective Agent shall mean an
investor who either (i) participated in the Offering, (ii) met with the Company
and/or had a conversation with the Company either in person or via telephone
regarding the Offering or (iii) was provided by the Agents with a copy of the
Company’s offering memorandum (or other materials prepared and/or approved by
the Company in connection with the Offering) (in each case of (i) – (iii), based
upon such investor expressing an interest, directly or indirectly, to the Agents
in investing in the Offering). An “Affiliate” of an entity shall mean any
individual or entity controlling, controlled by or under common control with
such entity and any officer, director, employee, stockholder, partner, member or
agent of such entity.

4. Subscription and Closing Procedures.

(a) The Company shall make available to the Agents and their representatives
such information, including, but not limited to, financial information, and
other information regarding the Company (the “Information”), as may be
reasonably requested in making a reasonable investigation of the Company and its
affairs. The Company shall provide access to the officers, directors, employees,
independent accountants, legal counsel and other advisors and consultants of the
Company as shall be reasonably requested by the Agents. The Company recognizes
and agrees that the Agents (i) will use and rely primarily on the Information
and generally available information from recognized public sources in performing
the services contemplated by this Agreement without independently verifying the
Information or such other information, (ii) does not assume responsibility for
the accuracy of the Information or such other information, and (iii) will not
make an appraisal of any assets or liabilities owned or controlled by the
Company or its market competitors.

Offering

(b) The Company shall cause to be delivered to the Agents copies of the
Subscription Documents and has consented, and hereby consents, to the use of
such copies for the purposes permitted by the Act and applicable securities laws
and in accordance with the terms and conditions of this Agreement, and hereby
authorizes the Agents and their agents and employees to use the Subscription
Documents in connection with the sale of the Securities until the earlier of (i)
the Termination Date or (ii) the Final Closing, and no person or entity is or
will be authorized to give any information or make any representations other
than those contained in the Subscription Documents or to use any offering
materials other than those contained in the Subscription Documents in connection
with the sale of the Securities, unless the Company first provides the Agents
with notification of such information, representations or offering materials.

(c) Each prospective purchaser in the Offering will be required to complete and
execute the Subscription Documents, Anti-Money Laundering Form, Accredited
Investor Certification and other documents which will be forwarded or delivered
to the respective Agent at that respective Placement Agent’s offices at the
address set forth in Section 12 hereof or to an address identified in the
Subscription Documents.

(d) Simultaneously with the delivery to the Agents of the Subscription
Documents, the subscriber’s check or other good funds will be forwarded directly
by the subscriber to the escrow agent and deposited into a non interest bearing
escrow account (the “Escrow Account”) established for

 

Agency Agreement (PIPE and Warrant Exercise)    Page 14



--------------------------------------------------------------------------------

such purpose (the “Escrow Agent”). All such funds for subscriptions will be held
in the Escrow Account pursuant to the terms of an escrow agreement among the
Company, Katalyst, GPN and the Escrow Agent. The Company will pay all fees
related to the establishment and maintenance of the Escrow Account. Subject to
the receipt of subscriptions for the amount for Closing, the Company will either
accept or reject, for any or no reason, the Subscription Documents in a timely
fashion and at each Closing will countersign the Subscription Documents and
provide duplicate copies of such documents to the Agents for distribution to the
subscribers. The Company will give notice to the respective Agent of its
acceptance of each subscription. The Company, or the respective Agent on the
Company’s behalf, will promptly return to subscribers incomplete, improperly
completed, improperly executed and rejected subscriptions and give written
notice thereof to the respective Agent upon such return.

(e) If subscriptions for at least the Minimum Offering Amount for Closing have
been accepted prior to the Termination Date, the funds therefor have been
collected by the Escrow Agent and all of the conditions set forth elsewhere in
this Agreement are fulfilled, a closing shall be held promptly with respect to
the Securities sold (the “First Closing”). Thereafter, the remaining Securities
will continue to be offered and sold until the earlier of the Termination Date
or the date that additional subscription amounts up to the Maximum Offering
amount have been collected by the Escrow Agent. Additional Closings (each a
“Closing”, collectively “Closings”) may from time to time be conducted at times
mutually agreed to between the Company and the Agents with respect to additional
Securities sold, with the final closing (“Final Closing”) to occur within 10
days after the earlier of the Termination Date and the date on which the Maximum
Amount has been subscribed for. Delivery of payment for the accepted
subscriptions for the Securities from the funds held in the Escrow Account will
be made at each Closing at Katalyst’s offices against delivery of the Securities
by the Company at the address set forth in Section 12 hereof (or at such other
place as may be mutually agreed upon between the Company and the Placement
Agent), net of amounts agreed upon by the parties herein, including, the Blue
Sky counsel as of such Closing. Executed certificates for the Shares and the
Warrants will be in such authorized denominations and registered in such names
as the Agents may request on or before the date of each Closing (“Closing
Date”). The certificates will be forwarded to the subscriber directly by the
stock transfer agent as soon as practicable following each Closing. At each
Closing, the Company will (i) deliver irrevocable issuance instruction to its
stock transfer agent for the issuance of certificates representing the Shares
being sold, and (ii) issue and deliver the applicable Warrants.

(f) If Subscription Documents for the Minimum Offering Amount for Closing have
not been received and accepted by the Company on or before the Termination Date
for any reason, the Offering will be terminated, no Securities will be sold, and
the Escrow Agent will, at the request of the Agents, cause all monies received
from subscribers for the Securities to be promptly returned to such subscribers
without interest, penalty, expense or deduction.

Warrant Exercise

(g) The Company shall cause to be delivered to GPN copies of (i) the notices of
exercise of the Series C warrants being exercised in the Warrant Exercise, (ii)
copies of the Series C warrants being exercised in the Warrant Exercise, (iii)
proof of payment in connection with the Series C warrants being exercised in the
Warrant Exercise, (iv) copies of instructions to the Company’s Transfer Agent
for the issuance of shares of common stock underlying the Series C warrants in
the Warrant Exercise and (iv) any opinions issued in connection with the Series
B warrants being exercised in the Warrant Exercise.

5. Further Covenants. The Company hereby covenants and agrees that:

(a) Except upon prior written notice to the Agents, the Company shall not, at
any time prior to the Final Closing, knowingly take any action which would cause
any of the representations

 

Agency Agreement (PIPE and Warrant Exercise)    Page 15



--------------------------------------------------------------------------------

and warranties made by it in this Agreement not to be complete and correct in
all material respects on and as of the date of each Closing with the same force
and effect as if such representations and warranties had been made on and as of
each such date (except to the extent any representation or warranty relates to
an earlier date).

(b) If, at any time prior to the Final Closing, any event shall occur that
causes a Company Material Adverse Effect which as a result it becomes necessary
to amend or supplement the Subscription Documents so that the representations
and warranties herein remain true and correct in all material respects, or in
case it shall be necessary to amend or supplement the Subscription Documents to
comply with Regulation D or any other applicable securities laws or regulations,
the Company will promptly notify the Agents and shall, at its sole cost, prepare
and furnish to the Agents copies of appropriate amendments and/or supplements in
such quantities as the Agents may reasonably request. The Company will not at
any time before the Final Closing prepare or use any amendment or supplement to
the Subscription Documents of which the Agents will not previously have been
advised and furnished with a copy, or which is not in compliance in all material
respects with the Act and other applicable securities laws. As soon as the
Company is advised thereof, the Company will advise the Agents and their
counsel, and confirm the advice in writing, of any order preventing or
suspending the use of the Subscription Documents, or the suspension of any
exemption for such qualification or registration thereof for offering in any
jurisdiction, or of the institution or threatened institution of any proceedings
for any of such purposes, and the Company will use its best efforts to prevent
the issuance of any such order and, if issued, to obtain as soon as reasonably
possible the lifting thereof.

(c) The Company shall comply with the Act, the Exchange Act, the rules and
regulations thereunder, all applicable state securities laws and the rules and
regulations thereunder in the states in which the Company’s Blue Sky counsel has
advised the Agents and/or the Company that the Securities are exempt from
qualification or registration, so as to permit the continuance of the sales of
the Securities, and will file or cause to be filed with the SEC, and shall
promptly thereafter forward or cause to be forwarded to the Agents, any and all
reports on Form D as are required. The Company will pay the attorney’s fee and
out of pocket expenses related to the filings for exemption from such
qualifications or registration with any state securities commissions and any
other regulatory agencies. Such fees will be paid at the time of invoicing, or
at the time of Closing, if known, and if not yet invoiced, funds will remain in
escrow to cover the estimated invoice. The Company will pay the invoice or
authorize release of the funds from escrow within five (5) days of receipt of
invoice.

(d) The Company shall place a legend on the certificates representing the shares
of the Common Stock and the Warrants that the securities evidenced thereby have
not been registered under the Act or applicable state securities laws, setting
forth or referring to the applicable restrictions on transferability and sale of
such securities under the Act and applicable state laws.

(e) The Company shall apply the net proceeds from the sale of the Securities and
from the Warrant Exercise for the purposes set forth in the Subscription
Documents. Except as set forth in the Subscription Documents, the Company shall
not use any of the net proceeds of the Offering or the Warrant Exercise to repay
indebtedness to officers (other than accrued salaries incurred in the ordinary
course of business), directors or stockholders of the Company without the prior
written consent of the Agents.

(f) During the Offering Period, the Company shall afford each prospective
purchaser of Securities the opportunity to ask questions of and receive answers
from an officer of the Company concerning the terms and conditions of the
Offering and the opportunity to obtain such other additional information
necessary to verify the accuracy of the Subscription Documents to the extent the
Company possesses such information or can acquire it without unreasonable
expense.

(g) Except with the prior written consent of the Agents, the Company shall not,
at any time prior to the earlier of the Final Closing or the Termination Date,
except as contemplated by the

 

Agency Agreement (PIPE and Warrant Exercise)    Page 16



--------------------------------------------------------------------------------

Subscription Documents (i) engage in or commit to engage in any transaction
outside the ordinary course of business as described in the Subscription
Documents, (ii) issue, agree to issue or set aside for issuance any securities
(debt or equity) or any rights to acquire any such securities, (iii) incur,
outside the ordinary course of business, any material indebtedness, (iv) dispose
of any material assets, (v) make any material acquisition or (vi) change its
business or operations in any material respect.

(h) Whether or not the transactions contemplated hereby are consummated, or this
Agreement is terminated, the Company shall pay all reasonable expenses incurred
in connection with the preparation and printing of all necessary offering
documents and instruments related to the Offering and the issuance of the
Securities and the Brokers Warrants and will also pay for the Company’s expenses
for accounting fees, legal fees, printing costs, and other costs involved with
the Offering. The Company will provide at its own expense such quantities of the
Subscription Documents and other documents and instruments relating to the
Offering as the Agents may reasonably request. The Company will pay at its own
expense in connection with the creation, authorization, issuance, transfer and
delivery of the Securities and the Shares issued in the Warrant Exercise,
including, without limitation, fees and expenses of any transfer agent or
registrar; the fees and expenses of the Escrow Agent; all fees and expenses of
legal, accounting and other advisers to the Company; the Form D filings for
offer and sale of the Securities under the federal securities and Blue Sky laws,
payable within five (5) days of being invoiced. The Company will pay all such
amounts, unless previously paid, at the First Closing, or, if there is no
Closing, within ten (10) days after written request therefor following the
Termination Date. In addition to any fees payable to Katalyst hereunder and
regardless of whether the Offering is consummated, the Company hereby agrees to
promptly reimburse Katalyst’s legal counsel fees in the amount of Fifty Thousand
Dollars ($50,000) (the “Katalyst Legal Fee”), paid directly from the escrow
account at the time of the first Closing from gross proceeds raised by the
Agents and if no Closing, then within five (5) days of written request to the
Company by wire transfer. Katalyst will be entitled to reimbursement of its
reasonable out of pocket expenses up to the amount of Ten Thousand Dollars
($10,000), and any expenses in the aggregate in excess of $10,000 will be
approved in advance by the Company (the “Katalyst Expenses”). The Katalyst Legal
Fee and Katalyst Expenses are separate and apart from the Katalyst Broker
Compensation and other expenses described herein. In addition to any fees
payable to GPN hereunder, the Company hereby agrees to promptly pay GPN’s legal
fees and expenses incurred to date (and not previously reimbursed) in an
aggregate amount not to exceed Ten Thousand Dollars ($10,000) (the “GPN Legal
Fee”), paid directly from the escrow account at the time of the first Closing
from gross proceeds raised by the Agents. GPN shall periodically reimburse GPN
for its out of pocket expenses not to exceed $500 without the prior consent of
the Company (the “GPN Expenses”). The GPN Legal Fee and GPN Expenses are
separate and apart from the GPN Compensation and other expenses described
herein. This reimbursement obligation is in addition to the reimbursement of
fees and expenses relating to attendance by any Agent at proceedings or to
indemnification and contribution as contemplated elsewhere in this agreement. In
the event the Agents’ personnel must attend or participate in judicial or other
proceedings to which we are not a party relating to the subject matter of this
agreement, the Company shall pay the respective Agent an additional per diem
payment, per person, at its customary rates, together with reimbursement of all
out-of-pocket expenses and disbursements, including reasonable attorneys’ fees
and disbursements incurred by it in respect of its preparation for and
participation in such proceedings. The Katalyst Legal Fee does not include the
Registration Legal Fees and expenses for the Blue Sky and other regulatory
filings to be made in connection with the Offering(s).

(i) On each Closing Date, the Company permits the Agents to rely on any
representations and warranties made by the Company to the investors and will
cause their counsel to permit the Agents to rely upon any opinion furnished to
the investors in the Private Placement.

(j) The Company will comply with all of its obligations and covenants set forth
in its agreements with the investors in the Offering. If not filed on EDGAR, the
Company will promptly deliver to the Agents and their counsel copies of any and
all filings with the SEC and each amendment or supplement thereto, as well as
all prospectuses and free writing prospectuses, prior to the closing of the
Offering and six months thereafter. The Agents are authorized on behalf of the
Company to use and

 

Agency Agreement (PIPE and Warrant Exercise)    Page 17



--------------------------------------------------------------------------------

distribute copies of any Subscription Documents, including Company’s SEC Filings
in connection with the sale of the Securities as, and to the extent, permitted
by federal and applicable state securities laws. The Company acknowledges and
agrees that the Agents will be relying, without assuming responsibility for
independent verification, on the accuracy and completeness of all financial and
other information that is and will be furnished to them by the Company and the
Company will be liable for any material misstatements or omissions contained
therein.

6. Conditions of Agents’ Obligations. The obligations of the Agents hereunder to
affect a Closing are subject to the fulfillment, at or before each Closing, of
the following additional conditions:

(a) Each of the representations and warranties made by the Company shall be true
and correct on each Closing Date.

(b) The Company shall have performed and complied in all material respects with
all agreements, covenants and conditions required to be performed, and complied
with by it at or before the Closing.

(c) The Subscription Documents do not, and as of the date of any amendment or
supplement thereto will not, include any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

(d) No order suspending the use of the Subscription Documents or enjoining the
Offering, the sale of the Securities or the Warrant Exercise shall have been
issued, and no proceedings for that purpose or a similar purpose shall have been
initiated or pending, or, to the best of the Company’s knowledge, be
contemplated or threatened.

(e) No holder of (i) any of the Securities from the Offering or (ii) any shares
from the Warrant Exercise will be subject to personal liability solely by reason
of being such a holder, and except as described in the Subscription Documents,
none of the Shares, Warrant Shares or any shares from the Warrant Exercise will
be subject to preemptive or similar rights of any stockholder or security holder
of the Company, or an adjustment under the antidilution or exercise rights of
any holders of any outstanding shares of capital stock, membership units,
options, warrants or other rights to acquire any securities of the Company.

(f) There shall have been no material adverse change nor development involving a
prospective change in the financial condition, operations or projects of the
Company, except where such change would not have a Company Material Adverse
Effect on the business activities, financial or otherwise, results of operations
or prospects of the Company, taken individually or in the aggregate.

(g) The Agents shall have received a certificate of the Chief Executive Officer
of the Company, dated as of the Closing Date, certifying, as to the fulfillment
of the conditions set forth in subparagraphs (a), (b), (c), (d), (e) and (f)
above.

(h) The Company shall have delivered to the Agents: (i) a good standing
certificate dated as of a date within 10 days prior to the date of the First
Closing from the secretary of state of its jurisdiction of incorporation and
(ii) resolutions of the Company’s Board of Directors approving this Agreement
and the transactions and agreements contemplated by this Agreement, and the
Subscription Documents, all as certified by the Chief Executive Officer of the
Company.

(i) At each Closing, the Company shall have (i) paid to the Agents the
respective Compensation as set forth in Section 3 above in respect of all
Securities sold at such Closing or warrants exercised in the Warrant Exercise at
or prior to such Closing, (ii) executed and delivered to Katalyst the Brokers
Warrants in respect of all Securities sold at such Closing, and (iii) paid all
fees, costs and expenses as set forth in Section 5 hereof.

 

Agency Agreement (PIPE and Warrant Exercise)    Page 18



--------------------------------------------------------------------------------

(j) There shall have been delivered to the Agents a signed opinion of counsel to
the Company dated as of each Closing Date, substantially in the form set forth
in Attachment II.

(k) All proceedings taken at or prior to the Closing in connection with the
authorization, issuance and sale of the Securities and the Warrant Exercise will
be reasonably satisfactory in form and substance to the Agents and their
counsel, and such counsel shall have been furnished with all such documents,
certificates and opinions as it may reasonably request upon reasonable prior
notice in connection with the transactions contemplated hereby.

(l) If in connection with the Offering, the Agents determine that they or the
Company would be required to make a filing with the FINRA to enable the Agents
to act as agent in the Offering, the Company will do the following: The Company
will cooperate with the Agents with respect to all FINRA filings that the
Company or the Agents may be required to make and provide all information and
documentation necessary to make the filings in a timely manner. The Company will
pay all expenses related to all FINRA filings that the Company or Agents may be
required to make, including, but not limited to, all printing costs related to
all documents required or that the Agents may reasonably deem necessary, to
comply with FINRA rules; any FINRA filing fees; postage and express charges; and
all other expenses incurred in making the FINRA filings.

The Company agrees and understands that this Agreement in no way constitutes a
guarantee that the Offering or the Warrant Exercise will be successful. The
Company acknowledges that the Company is ultimately responsible for the
successful completion of a transaction.

7. Conditions of the Company’s Obligations. The obligations of the Company
hereunder are subject to the satisfaction of each of the following conditions:

(a) The satisfaction or waiver of all conditions to Closing as set forth herein.

(b) As of each Closing, each of the representations and warranties made by
Agents herein being true and correct as of the Closing Date for such Closing.

(c) At each Closing, the Company shall have received the proceeds from the sale
of the Securities that are part of such Closing less applicable Broker Fees and
other deductions contemplated by this Agreement.

(d) At each Closing, the Company shall have received a copy of Subscription
Documents signed by investors delivered by the Agents.

7A. Mutual Condition. The obligations of the Agents and the Company hereunder
are subject to the execution by each investor of a Subscription Agreement in
form and substance acceptable to the Agents and the Company and deposit by such
investor with the escrow agent of all funds required to be so deposited by such
investor.

8. Indemnification.

(a) The Company will: (i) indemnify and hold harmless the Agents, jointly and
severally, their agents and their officers, directors, employees, agents,
selected dealers and each person, if any, who controls the respective Agents
within the meaning of the Act and such agents (each an “Indemnitee” or an “Agent
Party”) against, and pay or reimburse each Indemnitee for, any and all losses,
claims, damages, liabilities or expenses whatsoever (or actions or proceedings
or investigations in respect thereof (collectively, “Proceedings”), joint or
several (which will, for all purposes of this Agreement, include, but not be
limited to, all reasonable costs of defense and investigation and all reasonable
attorneys’ fees, including appeals), to which any Indemnitee may become subject
(a) under the Act or otherwise, in connection with the offer and sale of the
Securities and (b) as a result of the breach of any representation, warranty or
covenant made by the Company herein or the failure of the Company to perform its
obligations under the Agreement, regardless of whether such losses, claims,
damages, liabilities or expenses shall result from any claim by any Indemnitee
or by any third party; and (ii)

 

Agency Agreement (PIPE and Warrant Exercise)    Page 19



--------------------------------------------------------------------------------

reimburse each Indemnitee for any legal or other expenses reasonably incurred in
connection with investigating or defending against any such loss, claim, action,
proceeding or investigation; provided, however, the Company will not be liable
in any such case to the extent that any such claim, damage or liability of a
Agent is to have resulted from that Placement Agent’s gross negligence or
willful misconduct. In addition to the foregoing agreement to indemnify and
reimburse, the Company will indemnify and hold harmless each Indemnitee against
any and all losses, claims, damages, liabilities or expenses whatsoever (or
actions or proceedings or investigations in respect thereof), joint or several
(which shall, for all purposes of this Agreement, include, but not be limited
to, all reasonable costs of defense and investigation and all reasonable
attorneys’ fees, including appeals) to which any Indemnitee may become subject
insofar as such costs, expenses, losses, claims, damages or liabilities arise
out of or are based upon the claim of any person or entity that he or it is
entitled to broker’s or finder’s fees from any Indemnitee in connection with the
Offering or the Warrant Exercise as a result of the Company obligating itself or
any Indemnitee to pay such a fee, other than fees due to the Agents, its
dealers, sub-agents or finders. The foregoing indemnity agreements will be in
addition to any liability the Company may otherwise have. The Indemnitees are
intended third party beneficiaries of this provision.

(b) Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, claim, proceeding or investigation
(the “Action”), such indemnified party, if a claim in respect thereof is to be
made against the indemnifying party under this Section 8, will notify the
indemnifying party of the commencement thereof, but the omission to so notify
the indemnifying party will not relieve it from any liability that it may have
to any indemnified party under this Section 8 unless the indemnifying party has
been substantially prejudiced by such omission. The indemnifying party will be
entitled to participate in and, to the extent that it may wish, jointly with any
other indemnifying party, to assume the defense thereof subject to the
provisions herein stated, with counsel reasonably satisfactory to such
indemnified party. The indemnified party will have the right to employ separate
counsel in any such Action and to participate in the defense thereof, but the
fees and expenses of such counsel will not be at the expense of the indemnifying
party if the indemnifying party has assumed the defense of the Action with
counsel reasonably satisfactory to the indemnified party, provided, however,
that if the indemnified party shall be requested by the indemnifying party to
participate in the defense thereof or shall have concluded in good faith and
specifically notified the indemnifying party either that there may be specific
defenses available to it that are different from or additional to those
available to the indemnifying party or that such Action involves or could have a
material adverse effect upon it with respect to matters beyond the scope of the
indemnity agreements contained in this Agreement, then the counsel representing
it, to the extent made necessary by such defenses, shall have the right to
direct such defenses of such Action on its behalf and in such case the
reasonable fees and expenses of such counsel in connection with any such
participation or defenses shall be paid by the indemnifying party. No settlement
of any Action against an indemnified party will be made without the consent of
the indemnifying party and the indemnified party, which consent shall not be
unreasonably withheld or delayed in light of all factors of importance to such
party, and no indemnifying party shall be liable to indemnify any person for any
settlement of any such claim effected without such indemnifying party’s
consent. Notwithstanding the immediately preceding sentence, if at any time an
indemnified party requests the indemnifying party to reimburse the indemnified
party for legal or other expenses in connection with investigating, responding
to or defending any Proceedings as contemplated by this indemnity agreement, the
indemnifying party will be liable for any settlement of any Proceedings effected
without its written consent if (i) the proposed settlement is entered into more
than 30 days after receipt by the indemnifying party of the request for
reimbursement, (ii) the indemnifying party has not reimbursed the indemnified
party within 30 days of such request for reimbursement, (iii) the indemnified
party delivered written notice to the indemnifying party of its intention to
settle and the failure to pay within such 30 day period, and (iv) the
indemnifying party does not, within 15 days of receipt of the notice of the
intention to settle and failure to pay, reimburse the indemnified party for such
legal or other expenses and object to the indemnified party’s seeking to settle
such Proceedings.

 

Agency Agreement (PIPE and Warrant Exercise)    Page 20



--------------------------------------------------------------------------------

9. Contribution. To provide for just and equitable contribution, if: (i) an
indemnified party makes a claim for indemnification pursuant to Section 8 hereof
and it is finally determined, by a judgment, order or decree not subject to
further appeal that such claims for indemnification may not be enforced, even
though this Agreement expressly provides for indemnification in such case; or
(ii) any indemnified or indemnifying party seeks contribution under the Act, the
Exchange Act, or otherwise, then each indemnifying party shall contribute to
such amount paid or payable by such indemnified party in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of the Company on the one hand and the respective Agent on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages, liabilities or expenses (or actions in respect thereof), as
well as any other relevant equitable considerations. The relative benefits
received by the Company on the one hand and the respective Agent on the other
shall be deemed to be in the same proportion as the total net proceeds from the
Offering (before deducting expenses) received by the Company bear to the total
respective Placement Agent’s Compensation received by the Placement Agent. The
relative fault, in the case of an untrue statement, alleged untrue statement,
omission or alleged omission will be determined by, among other things, whether
such statement, alleged statement, omission or alleged omission relates to
information supplied by the Company or by the Agents, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement, alleged statement, omission or alleged omission. The Company and
the Agents agree that it would be unjust and inequitable if the respective
obligations of the Company and the Agents for contribution were determined by
pro rata allocation of the aggregate losses, liabilities, claims, damages and
expenses or by any other method or allocation that does not reflect the
equitable considerations referred to in this Section 9. No person guilty of a
fraudulent misrepresentation (within the meaning of Section 10(f) of the Act)
will be entitled to contribution from any person who is not guilty of such
fraudulent misrepresentation. For purposes of this Section 9, each person, if
any, who controls the respective Agent within the meaning of the Act will have
the same rights to contribution as the respective Placement Agent, and each
person, if any, who controls the Company within the meaning of the Act will have
the same rights to contribution as the Company, subject in each case to the
provisions of this Section 9. Anything in this Section 9 to the contrary
notwithstanding, no party will be liable for contribution with respect to the
settlement of any claim or action effected without its written consent. This
Section 9 is intended to supersede, to the extent permitted by law, any right to
contribution under the Act, the Exchange Act or otherwise available.

10. Termination.

(a) The Offering may be terminated by the Agents at any time prior to the
expiration of the Offering Period in the event that: (i) any of the
representations, warranties or covenants of the Company contained herein or in
the Subscription Documents shall prove to have been false or misleading in any
material respect when actually made; (ii) the Company shall have failed to
perform any of its material obligations hereunder or under any other Company
Transaction Document or any other transaction document; (iii) there shall occur
any event, within the control of the Company that is reasonably likely to
materially and adversely affect the transactions contemplated hereunder or the
ability of the Company to perform hereunder; or (iv) the Agents determine that
it is reasonably likely that any of the conditions to Closing to be fulfilled by
the Company set forth herein will not, or cannot, be satisfied.

(b) This Offering may be terminated by the Company at any time prior to the
Termination Date in the event that (i) the Agents shall have failed to perform
any of its material obligations hereunder or (ii) on account of one of the
Placement Agent’s fraud, illegal or willful misconduct or gross negligence. In
the event of any termination by the Company, the Agents shall be entitled to
receive, on the Termination Date, all unpaid respective compensation as set
forth in Section 3A and 3B herein earned or accrued through the Termination Date
and reimbursement of all expenses as provided for in this Agreement, but shall
be entitled to no other amounts whatsoever except as may be due under any
indemnity or contribution obligation for provided herein, at law or
otherwise. On such Termination Date, the Company shall pay Katalyst’s counsel
fees in connection with the Offering, as provided for herein.

 

Agency Agreement (PIPE and Warrant Exercise)    Page 21



--------------------------------------------------------------------------------

(c) This Offering may be terminated upon mutual agreement of the Company and the
Agents at any time prior to the expiration of the Offering Period.

(d) This Offering and this Agreement may be terminated by the Company at any
time after September 7, 2016, in the event that the Company has not formally
accepted subscriptions for at least the Minimum Amount by such date. In the
event of any termination by the Company under this clause (d), Katalyst shall be
entitled to receive, on the Termination Date, payment of the Katalyst Legal Fee
and reimbursement of the Katalyst Expenses as provided for in paragraph 5(h) of
this Agreement and GPN shall be entitled to receive, on the Termination Date,
reimbursement of the GPN Expenses as provided for in paragraph 5(h) of this
Agreement, but the Agents shall be entitled to no other amounts whatsoever
except as may be due under any indemnity or contribution obligation for provided
herein, at law or otherwise.

(e) Except as otherwise provided above, before any termination by the Agents
under Section 10(a) or by the Company under Section 10(b) shall become
effective, the terminating party shall give ten (10) day prior written notice to
the other party of its intention to terminate the Offering (the “Termination
Notice”). The Termination Notice shall specify the grounds for the proposed
termination. If the specified grounds for termination, or their resulting
adverse effect on the transactions contemplated hereby, are curable, then the
other party shall have five (5) days from the Termination Notice within which to
remove such grounds or to eliminate all of their material adverse effects on the
transactions contemplated hereby; otherwise, the Offering shall terminate.

(f) Upon any termination pursuant to this Section 10, the Agents and the Company
will instruct the Escrow Agent to cause all monies received with respect to the
subscriptions for Securities not accepted by the Company to be promptly returned
to such subscribers without interest, penalty or deduction.

11. Survival.

(a) The obligations of the parties to pay any costs and expenses hereunder and
to provide indemnification and contribution as provided herein shall survive any
termination hereunder. In addition, the provisions of Sections 3, and 8 through
20 shall survive the sale of the Securities or any termination of the Offering
hereunder.

(b) The respective indemnities, covenants, representations, warranties and other
statements of the Company and the Agents set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation
made by or on behalf of, and regardless of any access to information by the
Company or the Agents, or any of their officers or directors or any controlling
person thereof, and will survive the sale of the Securities or any termination
of the Offering hereunder.

12. Notices. All notice and other communications hereunder will be in writing
and shall be deemed effectively given to a party by (a) personal delivery; (b)
upon deposit with the United States Post Office, by certified mail, return
receipt requested, first-class mail, postage prepaid; (c) delivered by hand or
by messenger or overnight courier, addressee signature required, to the
addresses below or at such other address and/or to such other persons as shall
have been furnished by the parties:

 

If to the Company:    TapImmune Inc.    50 North Laura Street    Suite 2500   
Jacksonville, FL 32202    Attn: Mr. Glynn Wilson, Ph.D    E-mail:
gwilson@tapimmune.com

 

Agency Agreement (PIPE and Warrant Exercise)    Page 22



--------------------------------------------------------------------------------

With a copy to:    Shumaker, Loop & Kendrick, LLP (which shall not constitute
notice)   

101 East Kennedy Boulevard, Ste 2800

Tampa, FL 33602

   Attention: Mark A. Catchur, Esq. If to Katalyst Securities LLC.    Katalyst
Securities, LLC    1330 Avenue of the Americas, 14th Floor    New York, NY 10019
   Attention: Michael Silverman    Managing Director With a copy to:    Barbara
J. Glenns, Esq. (which shall not constitute notice)    Law Office of Barbara J.
Glenns, Esq.    30 Waterside Plaza, Suite 25G    New York, NY 10010 If to GP
Nurmenkari Inc.    GP Nurmenkari Inc.    18 East 41st Street, Suite 1902    New
York, NY 10017    Attention: Jeffrey Berman    Director With a copy to:   
Sanders Ortoli Vaugh-Flam Rosenstadt LLP (which shall not constitute notice)   

501 Madison Avenue

New York, NY 10022

   Attention: William Rosenstadt

13. Governing Law, Jurisdiction. This Agreement shall be deemed to have been
made and delivered in New York City and shall be governed as to validity,
interpretation, construction, effect and in all other respects by the internal
laws of the State of New York without regard to principles of conflicts of law
thereof.

THE PARTIES HERETO AGREE TO SUBMIT ALL CONTROVERSIES TO THE EXCLUSIVE
JURISDICTION OF FINRA ARBITRATION IN ACCORDANCE WITH THE PROVISIONS SET FORTH
BELOW AND UNDERSTAND THAT (A) ARBITRATION IS FINAL AND BINDING ON THE PARTIES,
(B) THE PARTIES ARE WAIVING THEIR RIGHTS TO SEEK REMEDIES IN COURT, INCLUDING
THE RIGHT TO A JURY TRIAL, (C) PRE-ARBITRATION DISCOVERY IS GENERALLY MORE
LIMITED AND DIFFERENT FROM COURT PROCEEDINGS, (D) THE ARBITRATOR’S AWARD IS NOT
REQUIRED TO INCLUDE FACTUAL FINDINGS OR LEGAL REASONING AND ANY PARTY’S RIGHT TO
APPEAL OR TO SEEK MODIFICATION OF RULES BY ARBITRATORS IS STRICTLY LIMITED, (E)
THE PANEL OF FINRA ARBITRATORS WILL TYPICALLY INCLUDE A MINORITY OF ARBITRATORS
WHO WERE OR ARE AFFILIATED WITH THE SECURITIES INDUSTRY, AND (F) ALL
CONTROVERSIES WHICH MAY ARISE BETWEEN THE PARTIES CONCERNING THIS AGREEMENT
SHALL BE DETERMINED BY ARBITRATION PURSUANT TO THE RULES THEN PERTAINING TO
FINRA. ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND
INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

Agency Agreement (PIPE and Warrant Exercise)    Page 23



--------------------------------------------------------------------------------

JUDGMENT ON ANY AWARD OF ANY SUCH ARBITRATION MAY BE ENTERED IN THE SUPREME
COURT OF THE STATE OF NEW YORK OR IN ANY OTHER COURT HAVING JURISDICTION OVER
THE PERSON OR PERSONS AGAINST WHOM SUCH AWARD IS RENDERED. THE PARTIES AGREE
THAT THE DETERMINATION OF THE ARBITRATORS SHALL BE BINDING AND CONCLUSIVE UPON
THEM. THE PREVAILING PARTY, AS DETERMINED BY SUCH ARBITRATORS, IN A LEGAL
PROCEEDING SHALL BE ENTITLED TO COLLECT ANY COSTS, DISBURSEMENTS AND REASONABLE
ATTORNEY’S FEES FROM THE OTHER PARTY. PRIOR TO FILING AN ARBITRATION, THE
PARTIES HEREBY AGREE THAT THEY WILL ATTEMPT TO RESOLVE THEIR DIFFERENCES FIRST
BY SUBMITTING THE MATTER FOR RESOLUTION TO A MEDIATOR, ACCEPTABLE TO ALL
PARTIES, AND WHOSE EXPENSES WILL BE BORNE EQUALLY BY ALL PARTIES. THE MEDIATION
WILL BE HELD IN THE COUNTY OF NEW YORK, STATE OF NEW YORK, ON AN EXPEDITED
BASIS. IF THE PARTIES CANNOT SUCCESSFULLY RESOLVE THEIR DIFFERENCES THROUGH
MEDIATION, THE MATTER WILL BE RESOLVED BY ARBITRATION. THE ARBITRATION SHALL
TAKE PLACE IN THE COUNTY OF NEW YORK, THE STATE OF NEW YORK, ON AN EXPEDITED
BASIS.

14. Miscellaneous.

(a) No provision of this Agreement may be changed or terminated except by a
writing signed by the party or parties to be charged therewith. Unless expressly
so provided, no party to this Agreement will be liable for the performance of
any other party’s obligations hereunder. Either party hereto may waive
compliance by the other with any of the terms, provisions and conditions set
forth herein; provided, however, that any such waiver shall be in writing
specifically setting forth those provisions waived thereby. No such waiver shall
be deemed to constitute or imply waiver of any other term, provision or
condition of this Agreement. Neither party may assign its rights or obligations
under this Agreement to any other person or entity without the prior written
consent of the other party.

(b) Each party shall, without payment of any additional consideration by any
other party, at any time on or after the date of any Closings, take such further
action and execute such other and further documents and instruments as the other
party may reasonably request in order to provide the other party with the
benefits of this Agreement.

(c) The Parties to this Agreement each hereby confirm that they will cooperate
with each other to the extent that it may become necessary to enter into any
revisions or amendments to this Agreement, in the future to conform to any
federal or state regulations as long as such revisions or amendments do not
materially alter the obligations or benefits of either party under this
Agreement.

15. Entire Agreement; Severability. This Agreement together with any other
agreement referred to herein supersedes all prior understandings and written or
oral agreements between the parties with respect to the Offering and the Warrant
Exercise and the subject matter hereof. If any portion of this Agreement shall
be held invalid or unenforceable, then so far as is reasonable and possible (i)
the remainder of this Agreement shall be considered valid and enforceable and
(ii) effect shall be given to the intent manifested by the portion held invalid
or unenforceable.

16. Counterparts. This Agreement may be executed in multiple counterparts, each
of which may be executed by less than all of the parties and shall be deemed to
be an original instrument which shall be enforceable against the parties
actually executing such counterparts and all of which together shall constitute
one and the same instrument. The exchange of copies of this Agreement and of
signature pages by facsimile transmission or in pdf format shall constitute
effective execution and delivery of this Agreement as to the parties and may be
used in lieu of the original Agreement for all purposes. Signatures of the
parties transmitted by facsimile or in pdf format shall be deemed to be their
original signatures for all purposes.

 

Agency Agreement (PIPE and Warrant Exercise)    Page 24



--------------------------------------------------------------------------------

17. Announcement of Offering. The Agents and their counsels and advisors may,
subsequent to the closing of any Offering or the Warrant Exercise, make public
their involvement with the Company, including use of the Company’s trademarks
and logos. The Agents’ counsels and advisors are intended third party
beneficiaries of this Section.

18. Advice to the Board. The Company acknowledges that any advice given by the
Agents to the Company is solely for benefit and use of the Company’s board of
directors and officers, who will make all decisions regarding whether and how to
pursue any opportunity or transaction, including any potential Offering and the
Warrant Exercise. The Company’s board of directors and management may consider
such advice, but will also base their decisions on the advice of legal, tax and
other business advisors and other factors which they consider appropriate.
Accordingly, as an independent contractor, the Agents will not assume the
responsibilities of a fiduciary to the Company or its stockholders in connection
with the performance of the services. Any advice provided may not be used,
reproduced, disseminated, quoted or referred to without prior written consent of
the providing party. The Agents do not provide accounting, tax or legal
advice. The Company is a sophisticated business enterprise that has retained the
Agents for the limited purposes set forth in this Agreement. The parties
acknowledge and agree that their respective rights and obligations are
contractual in nature. Each party disclaims an intention to impose fiduciary
obligations on the other by virtue of the engagement contemplated by this
Agreement.

19. Other Investment Banking Services. The Company acknowledges that the Agents
and their affiliates are securities firms engaged in securities trading and
brokerage activities and providing investment banking and financial advisory
services. In the ordinary course of business, the Agents and their affiliates
may at any time hold long or short positions, and may trade or otherwise effect
transactions, for their own account or the accounts of customers, in the
Company’s debt or equity securities, its affiliates or other entities that may
be involved in the transactions contemplated by this Agreement. In addition, the
Agents and their affiliates may from time to time perform various investment
banking and financial advisory services for other clients and customers who may
have conflicting interests with respect to the Company, the Offering or the
Warrant Exercise. The Company also acknowledges that the Agents and their
affiliates have no obligation to use in connection with this engagement or to
furnish the Company, confidential information obtained from other companies.
Furthermore, the Company acknowledges the Agents may have fiduciary or other
relationships whereby it or its affiliates may exercise voting power over
securities of various persons, which securities may from time to time include
securities of the Company or others with interests in respect of any Offering or
the Warrant Exercise. The Company acknowledges that the Agents or such
affiliates may exercise such powers and otherwise perform our functions in
connection with such fiduciary or other relationships without regard to the
Agents’ relationship to the Company hereunder.

20. Successors. This Agreement shall inure to the benefit of and be binding upon
the successors of the respective Agent and of the Company (including any party
that acquires the Company or all or substantially all of its assets or merges
with the Company). Nothing expressed or mentioned in this Agreement is intended
or shall be construed to give any person or corporation, other than the parties
hereto and parties expressly referred to herein, any legal or equitable right,
remedy or claim under or in respect to this Agreement or any provision
hereof. The term “successors” shall not include any purchaser of the Securities
merely by reason of such purchase. No subrogee of a benefited party shall be
entitled to any benefits hereunder. Each party hereto disclaims any an intention
to impose any fiduciary obligation on any other party by virtue of the
arrangements contemplated by this Agreement.

 

Agency Agreement (PIPE and Warrant Exercise)    Page 25



--------------------------------------------------------------------------------

[Signatures on following page.]

 

Agency Agreement (PIPE and Warrant Exercise)    Page 26



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of the agreement among
the Company and the Agents, kindly sign and return this Agreement, whereupon it
will become a binding agreement as provided herein, among the Company and the
Agents in accordance with its terms.

This Agreement contains a pre-dispute arbitration provision in paragraph 13.

 

TAPIMMUNE, INC. By:  

/s/ Glynn Wilson

  Glynn Wilson, Ph.D   Chief Executive Officer KATALYST SECURITIES LLC By:  

/s/ Michael A. Silverman

  Michael A. Silverman   Managing Director GP NURMENKARI INC. By:  

/s/ Albert Pezone

  Albert Pezone   Chief Executive Officer

 

Agency Agreement (PIPE and Warrant Exercise)    Page 27



--------------------------------------------------------------------------------

FIRST AMENDMENT

This First Amendment to Placement Agency Agreement (“Amendment”) is entered into
as of the 29th day of July 2016, by and among TapImmune Inc. (“Company”),
Katalyst Securities LLC and GP Nurmenkari Inc. (collectively referred to as the
“Agents”) and amends the Agency Agreement dated July 21, 2016 (the “Agreement”).

The Parties to the Agreement hereby amend and restate in its entirety the
following of the Agreement to read as follows:

1. Appointment of Agents.

(a) On the basis of the written and documented representations and warranties of
the Company provided herein, and subject to the terms and conditions set forth
herein, the Company hereby appoints (i) each Agent as an Agent of the Company
during the Offering Period (as defined in Section 1(b) below) to assist the
Company in finding qualified subscribers for the Offering and (ii) GPN as an
Agent of the Company during the Offering Period to assist the Company with its
solicitation of certain of the warrant holders to participate in the Warrant
Exercise and to modify other warrants (the “Warrant Modification”) as described
in Section 4(c) of the Subscription Agreement (as defined herein). Katalyst may
offer the Securities through other broker-dealers who are FINRA members
(collectively, the “Sub Agents”) and may reallow all or a portion of Katalyst’s
Broker Compensation (as defined in Section 3A below) it receives to such other
Sub Agents or pay a finders or consultant fee as allowed by applicable law. On
the basis of such representations and warranties and subject to such terms and
conditions, the Agents hereby accept such appointment and agree to perform the
services hereunder diligently and in good faith and in a professional and
businesslike manner and in compliance with applicable law and to use its
reasonable best efforts to assist the Company in finding subscribers of the
Securities who qualify as “accredited investors,” as such term is defined in
Rule 501 of Regulation D. The Agents have no obligation to purchase any of the
Securities or sell any Securities. Unless sooner terminated in accordance with
this Agreement, the engagement of each Agent pursuant to subclause (i) above
shall continue until the later of the Termination Date or the Final Closing (as
defined below) and the engagement of GPN hereunder shall continue until the
earlier of one-year from the date hereof or completion of the Warrant Exercise
and the Warrant Modification. The Offering is currently anticipated to be the
private placement of Units (“Units”), with each Unit consisting of (i) one share
of the Company’s common stock (the “Common Stock”), par value $0.001 (each, a
“Share”) and (ii) one warrant to purchase one share of Common Stock with an
exercise price equal to 125% of the Purchase Price (defined below) (each, a
“Warrant” and collectively with the Shares, the Warrant Shares (as defined
herein) and the Units, the “Securities”). The Offering is for a minimum of gross
proceeds of Two Million Dollars ($2,000,000) (the “Minimum Offering”) and a
maximum of gross proceeds of Four Million Dollars ($4,000,000 (the “Maximum
Offering”) through the sale of the Units, with an over-subscription option up to
an additional One Million Dollars ($1,000,000). The offering price per Unit will
be the lesser of (i) 90% of the weighted average closing prices of the Common
Stock for the five (5) trading days preceding the Initial Closing of the
Offering, and (ii) Fifty Cents ($0.50) (the “Purchase Price”). The minimum
subscription is Twenty Five Thousand Dollars ($25,000), provided, however, that
subscriptions in lesser amounts may be accepted by the Company in its sole
discretion.

 

   1    Agency Agreement (PIPE and Warrant Exercise)       Page 28



--------------------------------------------------------------------------------

This Amendment is hereby made part of and incorporated into the Agreement, with
all the terms and conditions of the Agreement remaining in full force and
effect, except to the extent modified hereby.

This Amendment may be executed in multiple counterparts, each of which may be
executed by less than all of the parties and shall be deemed to be an original
instrument which shall be enforceable against the parties actually executing
such counterparts and all of which together shall constitute one and the same
instrument. The exchange of copies of this Amendment and of signature pages by
facsimile transmission or in pdf format shall constitute effective execution and
delivery of this Amendment as to the parties and may be used in lieu of the
original Amendment for all purposes. Signatures of the parties transmitted by
facsimile or in pdf format shall be deemed to be their original signatures for
all purposes.

IN WITNESS WHEREOF, this Amendment has been executed and delivered by the
parties below effective as of the date first set forth above.

 

TAPIMMUNE, INC. By:  

Glynn Wilson

  Glynn Wilson, Ph.D   Chief Executive Officer KATALYST SECURITIES LLC By:  

/s/ Michael A. Silverman

  Michael A. Silverman   Managing Director GP NURMENKARI INC. By:  

/s/ Albert Pezone

  Albert Pezone   Chief Executive Officer